THE COURT
overruled the motion, and said that some of the reasons urged in arrest of judgment were not sustained by the record; that others were not proper grounds in arrest of judgment, and that some had not been presented at the proper time nor in a proper manner, if good at all.
The prisoner being asked if he had any objection why sentence should not be pronounced against him on the verdict of the jury, said that he objected to any sentence, because he was advised that the indictment did not properly charge the commission of a felony.

*850THE COURT disregarded- his objection, and sentenced him to be castrated according to the law in that behalf provided, by a skillful physician, under the direction of the sheriff of Arkansas county, on the 15th February, 1820, between 10 o'clock a. m., and 3 o’clock p. m., of that day.4

• A motion was made by the prisoner for a writ of error coram nobis, but the motion was overruled.


 This sentence was not executed, the prisoner having been pardoned by James Miller, the governor of Arkansas territory.